Name: Council Regulation (EEC) No 3777/85 of 31 December 1985 amending Regulation (EEC) No 3721/85 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1986 and certain conditions under which they can be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 363 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC ) No 3777 / 85 of 31 December 1985 amending Regulation (EEC ) No 3721 / 85 fixing , for certain fish stocks and groups of fish stocks , the total allowable catches for 1986 and certain conditions under which they can be fished Whereas Article 165 of the Act of Accession establishes the activities which may be carried out under certain circumstances by vessels flying the flag of Portugal in the waters falling under the sovereignty of within the jurisdiction of Spain and covered by ICES and the Fishery Committee for the Eastern Central Atlantic (CECAF ); Whereas Article 349 of the Act of Accession establishes certain fishing possibilities under certain conditions for vessels flying the flag of Portugal in the waters falling under the sovereignty or within the jurisdiction of Member States , with the exception of Spain and Portugal , and covered by ICES ; Whereas Article 352 of the Act of Accession establishes the activities which may be carried out under certain conditions by vessels flying the flag of Spain and listed and /or registered in a port situated in the territory to which the common fisheries policy applies in the waters falling under the sovereignty or within the jurisdiction of Portugal and covered by ICES and CECAF ; THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal and in particular Articles 161 , 164 , 165 , 349 and 352 thereof. Having regard to Council Regulation ( EEC ) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ( 1 ) , and in particular Article 11 thereof , Having regard to the proposal from the Commission , Whereas under the terms of Article 2 of Regulation ( EEC ) No 170 / 83 it is incumbent upon the Council to formulate , in the light of the available scientific advice and , in particular , of the report prepared by the Scientific and Technical Committee for Fisheries , the conservation measures necessary to achieve the aims set out in Article 1 of the same Regulation ; Whereas under the terms of Article 3 of Regulation ( EEC ) No 170 / 83 it is incumbent upon the Council to establish the total allowable catches by stock or group of stocks , the share available for the Community and also the specific conditions under which the catches must be made ; whereas , under the terms of Article 4 of the same Regulation , the share available for the Community is allocated between the Member States ; Whereas Article 161 of the Act of Accession fixes the share of the total allowable catches to be allocated to Spain for certain stocks in certain zones ; Whereas Article 164 of the Act of Accession establishes the activities which may be carried out under certain circumstances by vessels flying the flag of Member States , with the exception of Spain and Portugal , in the waters of the Atlantic Ocean falling under the sovereignty or within the jurisdiction of Spain and covered by the International Council for the Exploration of the Sea ( ICES ); Whereas the stocks of certain species , termed for the purpose of this Regulation 'overlapping stocks', are distributed throughout several zones ; whereas the waters in these zones fall under the sovereignty or within the jurisdiction of several Member States ; whereas , for vessels flying the flag of Spain , Article 161 of the Act of Accession does not provide any catch possibilities for certain overlapping stocks in the waters under the sovereignty or within the jurisdiction of France and Article 352 does not provide any catch possibilities for certain overlapping stocks in the waters under the sovereignty or within the jurisdiction of Portugal ; whereas Article 165 does not provide any catch possibilities for certain overlapping stocks for vessels flying the flag of Portugal in the waters under the sovereignty or within the jurisdiction of Spain ; whereas provision should therefore be made under which catches from overlapping stocks by a vessel flying the flag of, and fishing in the waters falling under the sovereignty or within the jurisdiction of the same Member State , may be retained on board , subject to the povisions of this Regulation ;t 1 ) OJ No I. 24 , 27 . 1 . 19 ,S3 , p. 1 . No L 363 / 2 Official Journal or the European Communities 31 . 12 . 85 Whereas the provisional total admissible catches for 1986 and the conditions under which they may be fished will take effect as from 1 January 1986 ; whereas the proximity of that date means that provision must be made for an initial limited period of application to enable the Council , before the end of that period , to confirm the decisions taken ; Whereas , pursuant to Article 2 ( 3 ) of the Treaty of Accession of Spain and Portugal the institutions of the Community may adopt before accession the measures referred to in Articles 161 , 164 , 165 , 349 and 352 of the Act , these measures entering into force subject to and on the date of entry into force of the said Treaty , 2 . Annex I is amended as follows : ( a ) for each of the species listed in column 1 of Annex I to this Regulation , the /one listed in column 2 is replaced with the zone listed in column 3 ; ( b ) the data under the columns entitled 'TAC 1986 ( in tonnes )' and 'Share available to the Community for 1986 ( in tonnes)'are replaced with those in columns 4 and 5 of Annex I to this Regulation , for the corresponding species and zones ; ( c ) the content of Annex II to this Regulation is added . 3 . Annex II is amended as follows : ( a ) the data for the species and zones listed in columns 1 and 2 of Annex I to this Regulation are replaced with those contained in Annex III to this Regulation ; ( b ) the content of Annex IV to this Regulation is added . HAD ADOPTED THIS REGULATION : Article 1 Regulation ( EEC ) No 3721 / 85 f 1 ) is hereby amended as follows : 1 . The following subparagraph is added to Article 1 : 'For the purposes of this Regulation , the waters under the sovereignty or within the jurisdiction of Portugal in the region of ihe Azores are exluded from the geographical region Azores ( ICES sub-area X ) and the waters under the sovereignty or within the jurisdiction of Portugal in the region of Madeira are excluded from the geographical region Moroccan coast ( CECAF Division 34.1.1 (EC Zone)). 1 Article 2 This Regulation shall enter into force on 1 January 1986 , subject to the entry into force of the Treaty of accession of Spain and Portugal . It shall apply until 25 January 1986 , subject to review by the Council before that date . This Regulation shall be binding in its entirety and directly applicable in all Members States . Done at Brussels , 31 December 1985 . For the Council The President R. STEICHEN (M OJ No L 361 , 31 . 12 . 1985 , p. 5 . 31 . 12 . 85 Official Journal of the European Communities No L 363 / 3 ANNEX 1 Column 1 Column 2 Column 3 Column 4 Species Zone Zone TAC 1986 ( in tonnes ) VII . except VII a ; VIII ( EC zone ) Column 5 Share available to the Community for 1986 ( in tonnes 5 ( unchanged ) ( unchanged ) ( unchanged ; ( unchanged ) VII ; Vili ( EC zone ) VII ; Vili ( EC zone ) VIII ( EC zone ) ( unchanged ) ( unchanged ) ( unchanged ) (unchanged ) 3 400 (*) ( unchanged ) | VII except VII a , VIII , IX , X ; CECAF j 34.1.1 . ( EC zone ) j VII , VIII , IX , X ; CECAF 34.1.1 . j EC zone ) ! VII , VIII , IX , X ; CECAF 34.1.1 . | EC zone ) I | VIII , IX , X ; CECAF 34.1.1 . i EC zone ) I VIII | II ( excluding EG-Zone ), V b I ( EC zone ), VI , VII , VIII except VIII c , ! XII , XIV VIII ( EC zone ) 3 400 ( unchanged )II ( excluding EC zone ), V b ( EC zone ). VI , VII , VIII ( EC zone ), XII 78 25085 000 (*) ( 14 )( 15 ) 4 000 (*) ( !4 )( 15 ) 25 190 (*) ( unchanged ) V b ( EC zone ), VI , VII , XII , XIV VIII ( EC zone ) V b ( EC zone ), VI , VII , XII , XIV VIII ( EC zone ) V b ( EC zone ), VI , VII , XII , XIV VIII except VIII c V b ( EC zone ), VI , VII , XII , XIV VIII except VIII c Cod Haddock Saithe European Plaice Common sole Mackerel HorseMackerel Horse Mackerel I lake Flake Anchovy Blue Whiting Blue Whiting Anglerfish Anglerfish Anglerfish Megrim Megrim Megrim V s ) 25 190 19 810 VIII 19 810 n ( ,s ) 32 000 (*) 500 000 ( 14 ) ( 15 ) 13 000 32 000 ( unchanged ) ( unchanged ) V b ( EC zone ), VI , VII VIII except VIII c (M VIII ( EC' zone ) V b ( EC zone ), VI , VII VIII ( EC zone ) V b !.( zone ), VI , XII , XIV VII VIII ( EC zone ) V b ( EC zone ), VI , XII , XIV VII VIII ( EC zone ) V b ( EC zone ), VI , XII , XIV ( unchanged ) VIII except VIII c V b ( EC zone ), VI , XII , XIV ( unchanged ) VIII except VIII c 7 820 ( ») 30 070 (*) 9 010 (*) 4 400 {*) 14 440 (*) 2 020 ( s ) 7 820 30 070 9 010 4 400 14 440 2 020 ( : ) Precautionary TAC . ( 14 ) Excludes flat-rate quantities allocated under Regulation ( EEC ) No 3780 / 85 (OJ No L 363 , 31 . 12 . 1985 , p. 24 ). ( 15 ) Excludes flat-rate quantities allocated under Regulation ( EEC.) No 3724 / 85 (OJ No L 361 , 31 . 12 . 1985 , p. 45 ). No L 363 / 4 ¦ Official Journal of the European Communities 31 . 12 . 85 ANNEX II TACs by stock and by area envisaged for 1986 - shares Species Zone TAC 1986 ( in tonnes ) Sh ;ire available to the Community for 1986 ( in tonnes ) Pollack V b ( EC zone), VI , XII , XIV 715 H 715 Pollack VII 8 670 (*) 8 670 Pollack VIII a , b 3 700 (*) 3 700 Pollack VIII c 800 (*) 800 Pollack VIII d , e 200 (*) 200 Pollack IX , X ; CECAF 34.1.1 ( EC zone ) 400 (*) 400 \\ hiring VIII 5 000H 5 000 Whiting IX , X ; CECAF 34.1.1 ( EC zone ) 3 000 ( * ) 3 000 Common sole IX , X ; CECAF 34.1.1 ( EC zone ) 1 600 n 1 600 Mackerel VIII c , IX , X ; CECAF 34.1.1 ( EC zone ) 24 700 (*) 24 700 Horse mackerel VIII c 27 500 (*) 27 500 Horse mackerel IX , X ; CECAF 34.1.1 ( EC zone ) 45 000 (*) 45 000 Hake VIII c , IX , X ; CECAF 34.1.1 ( EC /one ) 29 300 ( ») 29 300 Anchovy IX , X ; CECAF 34.1.1 ( EC zone ) 3 000 (*) 3 000 Blue whiting VIII c , IX , X ; CECAF 34.1.1 (EC /one ) 40 000 {*) 40 000 Anglerfish VIII c , IX , X ; CECAF 34.1.1 ( EC /one ) 12 000 (*) 12 000 Megrim VIII c , IX , X ; CECAF 34.1.1 ( EC /one ) 13 000 n 13 000 Norway lobster V b (EC zone ), VI 14 800 ( ») 14 800 " Norway lobster VII 24 700 24 700 Norway lobster VIII a , b 7 500 (*) 7 500 Norway lobster VIII c 400 (*) 400 Norway lobster VIII d , e 100 n 100 Norway lobster IX , X ; CECAF 34.1.1 ( EC zone ) 4 000H 4 000 {' ) Precautionary TAG . 31 . 12 . 85 Official Journal of the European Communities No L 363 / 5 ANNEX III Stock Member State 1986 quota ( tonnes )Species Geographical regions Zone Cod 710VII except VII a , VIII , IX , X ; CECAF 34.1.1 ( EC zone) West Ireland and Porcupine Bank , south Ireland , Bristol Channel , English Channel , Bay of Biscay , Portuguese waters , Azores , Moroccan coast 12 230 1 630 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 100 1 330 EEC total 16 000 Haddock VII , VIII , IX , X ; CECAF 34.1.1 ( EC zone ) 70Irish Sea , west Ireland and Porcupine Bank , south Ire ­ land , Bristol Channel , Eng ­ lish Channel , Bay of Biscay , Portuguese waters , Azores Moroccan coast Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 4 000 1 330 600 EEC total 6 000 30Saithe VII , VIII , IX , X ; CECAF 34.1 .1 (EC zone ) Irish Sea , west Ireland and Porcupine Bank , south Ire ­ land . Bristol Channel , Eng ­ lish Channel , Bay of Biscay , Portuguese waters , Azores Moroccan coast 5 060 2 530 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 1 380 EEC total 9 000 No L 363 / 6 Official Journal of the European Communities 31 . 12 . 85 Stock Member State 1986 quota Species Geographical regions Zone ( tonnes ) Kuropean plaice Bay of Biscay , Portugese waters , Azores , Moroccan coast VIII , IX , X ; 34.1.1 ( EC zone ) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 250 (') I EEC total 250 Common sole Bay of Biscay VIII Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 10 ( 2 ) 95(i ) 3 190 0 ) 105 ( 2 ) EEC total 3 400 Mackerel Norwegian Sea , Spitzbcrgen and Bear Island , Faroes , west Scotland , Rockall , Irish Sea , west Ireland and Porcupine Bank , south Ire ­ land , Bristol Channel , Eng ­ lish Channel , south Britan ­ ny ; south , central and west Biscay , north Azores , east Greenland II ( excluding EC zone ), V b ( EC zone ), VI , VII , VIII , except VIII c , XII , XIV Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 21 380 14 250 71 250 31 170 19 595 \ EEC total 334 000 ( 1 ) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the zone concerned . ( 2 ) May be fished only in the waters under the sovereignty or within the jurisdiction of France , or in international waters of the zone concerned . 31 . 12 . 85 Official Journal of the European Communities No L 363 / 7 Stock Member Stare 1986 quota ( tonnes )Species Geographical regions Zone Horse mackerel V b ( EC zone), VI , VII , XII , XIV Faroes , west Scotland , Roc ­ kall . Irish Sea , west Ireland and Porcupine Bank , south Ireland , Bristol Channel , English Channel , north Azores , east Greenland Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 78 250 (&gt;) '8 250 ( 2 )( 3 ) Horse mackerel South Brittany ; south , cen ­ tral and west Biscay VIII except VIII c EEC total Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 4 000 (&gt; EEC total 4 000 ( 2 )( 3 )( 4 ) Hake 240V b ( EC . zone ), VI , VII , XII , XIV Faroes , west Scotland , Roc ­ kall . Irish Sea , west Ireland and Porcupine Bank , south Ireland , Bristol Channel , English Channel , north Azores , east Greenland 6 190 (')(&gt;) 12 430 1 550 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 110 4 670 EEC total 25 190 ( 2 ) (') Except Spain and Portugal . ( ) Excludes flat-rate quantities allocated under Regulation ( EEC ) N ° 3724 / 85 (OJ No L 361 , 31 . 12 . 1985 , p . 45 ) ( Spain ). ( 3 ) Excludes flat-rate quantities allocated under Regulation ( EEC ) N ° 3780 / 85 (OJ No L 363 , 31 . 12 . 1985 , p. 24 ) ( Portugal ). ( 4 ) May be fished only in the waters under the sovereignty or within the jurisdiction of France , or in international waters of the zone concerned . ( J ) Excluding the zone situated to the south of 56 °30 ' N , to the east of 12 c 00 ' W and to the north of 50 °30' N. No L 3.63 / 8 Official Journal of the European Communities 31 . 12 . 85 Stock Member State 1986 quota ( tonnes )Species Geographical regions Zone Hake Vili except VIII cSouth Brittany ; south , cen ­ tral and west Biscay 10 1 7 310 ( 2 } 12 480 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 10 1 19 810 ( 2 ) Anchovy Bay of Biscay V II 28 800 3 200 EEC total Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 32 000 Blue whiting Faroes , west Scotland , Roc V b (EC zone ), VI , VII kali , Irish Sea , west Ireland and Porcupine Bank , south Ireland , Bristol Channel , English Channel EEC total Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 252 000 ( 3 ) EEC total 252 000 (M r s  :) May be fished only in the waters under the sovereignity or within the jurisdiction of France , or in international waters of the zone concerned . 2 ) Exlcudes flat-rate quantities allocated under Regulation ( EEC ) No 3724 / 85 (OJ No L 361 , 31 . 12 . 1985 , p . 45 ( Spain ). 3 ) Except Spain and Portugal . 4 ) Excludes flat-rate quantities allocated under Regulation ( EEC ) No 3780 / 85 , (OJ No L 363 , 31 . 12 . 1985 , p . 24 ) ( Portugal ). 31 . 12 . 85 No L 363 / 9Official Journal of the European Communities Stock Member State ! 1986 quota  ( tonnes 'Species Geographical regions Zone Blue whiting South Brittany ; south , central and west Biscay VIII except VIII c Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 13 000 ( «5 {*) EEC total 13 000 ( 3 ' ( 4 ) Anglerfish Faroes , west Scotland , Rockall , north Azores , east Greenland V b ( EC zone ), VI , XII , XIV Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 280 320 320 ( 5 3 450 780 270 2 400 EEC total 7 820 Anglerfish Irish Sea , west Ireland and Porcupine Bank , south Ireland , Bristol Channel , English Channel VII Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 2 780 310 1 090 ( 5 ) 17 840 2 280 360 5 410 EEC total 30 070 !') Except Spain and Portugal . ( 2 ) May be fished only in the waters under the sovereignty or within the jurisdiction of France , or in international waters of the zone concerned . ') Excludes flat-rate quantities allocated under Regulation ( EEC ) No 3724 / 85 (OJ No L 361 / 85 , 31 . 12 . 1985 , p. 45 ). ( Spain ). 4 ) Excludes the flat-rate quantities allocated under Regulation ( EEC ) No 3780 / 85 (OJ No L 363 / 85 , 31 . 12 . 1985 , p. 24 ). ( Portugal ). 5 ) Excluding the zone situated to the south of 56 °30 ' N , to the east of 12 °00 ' W and to the north of 50 °30 ' N. No L 363 / 10 Official Journal of the European Communities 31 . 12 . 85 Stock Species Geographical regions /one Anglerfish South Brittany ; south , central and west Biscay VIII except VIII c Megrim Vb (EC zone ), VI , XII , XIV Faroes , west Scotland , Rockall , north Azores , east Greenland Member State 1986 quota ( tonnes ) Belgium Denmark Germany Greece Spain 1 370 France 7 640 Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 9 010 Belgium Denmark Germany Greece Spain 500 ( ! ) France 1 950 Ireland 570 Italy Luxembourg Netherlands Portugal United Kingdom 1 380 Available for Member States EEC total 4 400 Belgium 390 Denmark Germany Greece Spain 4 330 (') France 5 260 Ireland 2 390 Italy Luxembourg Netherlands Portugal United Kingdom 2 070 Available for Member States EEC total 14 440 VIMegrim Irish Sea , west Ireland and Porpucine Bank , south Ireland , Bristol Channel , English Channel f 1 ) Excluding the zone situated to the south of 56 °30 ' N , to the east of 12 °00 ' W and to the north of 50 °30 ' N. 31 . 12 . 85 Official Journal of the European Communities No L 363 / 11 Stock Member State 1986 quota ( tonnes ;Species Geographical regions Zone Megrim South Brittany , south , central and west Biscay VIII except VIII c Belgium Denmark Germany Greece Spain France 1 120 900 Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 2 020 No L 363 / 12 Official Journal of the European Communities 31 . 12 . 85 ANNEX IV Stock Species Geographical regions Zone Vb (EC zone ), VI , XII , XIV Pollack Faroes , west Scotland , Rockall , north Azores , east Greenland Pollack VIIrish Sea , west Ireland and Porcupine Bank , south Ireland , Bristol Channel , English Channel Member State 1986 quota ( tonnes ) Belgium Denmark Germany Greece Spain 5 {&gt;) France 350 Ireland 10 Italy Luxembourg Netherlands Portugal United Kingdom 350 Available for Member States EEC total 715 Belgium 300 Denmark Germany Greece Spain 20 (') France 7 100 Ireland 50 Italy Luxembourg Netherlands Portugal United Kingdom 1 200 Available for Member States EEC total 8 670 Belgium Denmark Germany Greece Spain 630 France 3 070 Ireland t Pollack VIII a , bSouth Brittany and south Biscay Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 3 700 (') Excluding the zone situated to the south of 56 °30 ' N , to the east of 12 °00 ' W and to the north of 50 °30 ' N. 31 . 12 . 85 Official Journal of the European Communities No L 363 / 13 Stock Species Geographical regions Zone Pollack North and north-west Spain VIII c Pollack Central and west Biscay VIII d , e Member State 1986 quota ( tonnes ) Belgium Denmark Germany Greece Spain 720 France 80 Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 800 Belgium Denmark Germany Greece Spain France 200 Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 200 Belgium Denmark Germany Greece Spain 200 0 France Ireland Italy Luxembourg Netherlands Portugal 200 O United Kingdom Available for Member States EEC total 400 . Pollack Portuguese waters , Azores , Moroccan coast IX , X ; CECAF 34.1.1 (EC zone ) O May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the / one concerned . No L 363 / 14 Official Journal of the European Communities 31 . 12 . 85 Stock Species Geographical regions /one Whiting Bay of Biscay V Whiting Portuguese waters , Azores , Moroccan coast IX , X ; CECAF 34.1.1 (EC zone ) Member State 1986 quota ( tonnes ) Belgium Denmark Germany Greece Spain 2 000 (&gt;) France 3 000 (&gt;) Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 5 000 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal 3 000 (') United Kingdom Available for Member States EEC total 3 000 Belgium Denmark Germany Greece Spain 400 (') France Ireland Italy Luxembourg Netherlands Portugal 1 200 (&gt;) United Kingdom Available for Member States EEC total 1 600 Common sole Portuguese waters , Azores , Moroccan coast IX , X ; CECAF 34.1.1 (EC zone ) ( ' ) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the zone concerned . 31 . 12 . 85 Official Journal of the European Communities No L 363 / 15 Stock 1986 quota ( tonnes )Species Geographical regions Zone Mackerel North and north-west Spain , Portuguese waters , Aores , Moroccan coast VIII c , IX , X ; CECAF 34.1.1 ( EC zone ) 19 000 (&gt;) ? nn Member State Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 5 500 M EEC total 24 700 Horse mackerel North and north-west Spain VII c 27 000 ( 1 ) 500 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 27 500 Horse mackerel Portuguese waters , Azores , Moroccan coast IX , X ; CECAF 34.1.1 ( EC zone ) 12 000 ( 2 ) EEC total Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 33 000 3 ) EEC total 45 000 ( 1 ) May he fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the zone concerned . {') May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the zone concerned , except for 2 250 tonnes which may be fished in the waters under the sovereignty or within the jurisdiction of Potugal . ( ') May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the zone concerned , except for 2 250 tonnes which may be fished in the waters under the sovereignty or within the jurisdiction of Spain . No L 363 / 16 Official Journal of the European Communities 31 . 12 . 85 Stock Species Geographical regions /one Hake North and north-west Spain , Portuguese waters , Azores , Moroccan coast VIII c , IX , X ; CECAF 34.1.1 ( EC J zone ) Anchovy Portuguese waters , Azores , Moroccan coast IX , X ; CECAF 34.1.1 ( EC zone ) Member State 1986 quota ( tonnes ) Belgium Denmark Germany Greece Spain 18 750 (') France 1 800 Ireland Italy Luxembourg Netherlands Portugal 8 750 ( 2 ) United Kingdom Available for Member States EEC total 29 300 Belgium Denmark Germany Greece Spain 1 000 ( 3 ) France Ireland Italy Luxembourg Netherlands Portugal 2 000 ( 3 ) United Kingdom \ Available for Member States EEC total 3 000 Belgium Denmark Germany Greece Spain 30 000 ( 3 ) France Ireland Italy l Luxembourg Netherlands Portugal 10 000 ( 3 ) United Kingdom Available for Member States Blue whiting North and north-west Spain , Portuguese waters , Azores , Moroccan coast VIII c , IX . X ; CECAF 34.1.1 ( EC zone ) EEC total 40 000 S 1 ) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters ot the zone concerned , except for 850 tonnes which may be fished in the waters under the sovereignty or within the jurisdiction of Portugal . i 2 ) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the zone concerned , except for 850 tonnes which may be fished in the waters under the sovereignty or within the jurisdiction of Spain . ; 3 ) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the zone concerned . 31 . 12 . 85 Official Journal of the European Communities No L 363 / 17 Stock Member State 1986 quota ( tonnes !Species Geographical regions Zone Anglerfish North and north-west Spam , Portuguese waters , Azores , Moroccan coast VIII c , IX , X ; CECAF 34.1.1 ( EC zone ) Belgium Denmark Germany Greece Spain 10 000 (') France 10 \ Ireland Italy Luxembourg Netherlands Portugal 1 990 (') United Kingdom \ Available for Member States EEC total 12 000 Megrim North and north-west Spain , Portuguese waters , Azores , Moroccan coast VIII c , IX , X ; CECAF 34.1.1 (EC zone ) Belgium Denmark Germany Greece Spain 12 000 ( ! ) II \ France 600 Il \ Ireland I Italy Il Luxembourg Il \ Netherlands Portugal 400 t 1 ) || United Kingdom Available for Member States EEC total 13 000 Norway lobster South Faroe , Rockall , west Scotland V b ( EC zone), VI Belgium Denmark Germany Greece Spain 30 (*) || France 120 Ireland 200 Italy Luxembourg II II Netherlands I I Portugal United Kingdom 14 450 || \ Available for Member States EEC total 14 800 { ') May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the zone concerned . ( 2 ) Excluding the zone situated to the south of 56 °30 ' N , to the east of 12 °00 ' W , and to the north of 50 °30 ' N. No L 363 / 18 31 . 12 . 85Official Journal of the European Communities Stock Member State 1986 quota^ tonnes ) Species Geographical regions /one Norway lobster VIrish Sea , west Ireland and Porcupine Bank , south Ireland , Bristol Channel , English Channel 1 500 {') 6 000 9 100 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available tor Member States 8 100 EEC total 24 700 Norway lobster South Brittany and south Biscay VIII a , b Belgium Denmark 450 7 050 7 500 Norway lobster VIII c Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total North and north-west Spain 380 20 400 ( ) Excluding the zone situated to the south of 56 °30 ' N , to the east of 12 °00 ' W and to the north of 50 °30 ' N. 31 . 12 . 85 Official Journal of the European Communities No L 363 / 19 Stock Member State 1986 quota ( tonnes )Species Geographical regions Zone Norway lobster Central and west Biscay VIII d , e 100 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 100 Norway lobster Portuguese waters , Azores , Moroccan coast IX , X ; CECAF 34.1.1 ( EC zone ) 1 000 M Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 3 000 0 ) EEC total 4 000 ( : ) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the zone concerned .